DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of claims
Claims 1-15 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixed base of claim 9 and the drive elements of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claims 1, 2, 4, 5, 13-15 are objected to because of the following informalities:
In line 10 of claim 1, “the two rod-shaped portions” should be corrected to “the two rod-shaped web portions” in order to properly recite the previously defined limitation.
In lines 2, 3 of claim 2, “said web portions” should be corrected to “said two rod-shaped web portions” in order to properly recite the previously defined limitation.
In lines 2, 4 of claim 4, “said two web portions” should be corrected to “said two rod-shaped web portions” in order to properly recite the previously defined limitation.
In line 2 of claim 5, “said web portions” should be corrected to “said two rod-shaped web portions” in order to properly recite the previously defined limitation.
In lines 1, 3 of claim 13, “said two web portions” should be corrected to “said two rod-shaped web portions” in order to properly recite the previously defined limitation.
In line 1 of both claims 14, 15, “said web portions” should be corrected to “said two rod-shaped web portions” in order to properly recite the previously defined limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein two web portions connected to each other extend in a first common plane, and two other web portions connected to each other extend in a second common plane, and the first common plane and the second common plane intersect” in lines 12-14. It is unclear if Applicant is intending to introduce a new limitation with respect regarding the “two web portions” and “two other web portions”, or if they are referring back to the “two rod-shaped web portions” of the at least two joint elements that is defined in line 7. For the purpose of this action, Examiner will interpret this limitation as referring to the “two rod-shaped web portions” defined earlier in the claim and read the limitation as “wherein the two rod-shaped portions that are connected to each other of one of the at least two joint elements extend in a common first plane, and the two rod-shaped web portions that are connected to each other of an other of the at least two joint elements extend in a second common plane, and the first common plane and the second common plane intersect”.
Claims 3 and 12 both recite the limitation “wherein said contact portion is formed integrally with said two associated rod-shaped web portions”. It is unclear from claims 3 and 12 
Claims 4 and 13 both recite the limitation “wherein said two web portions of at least one joint element”. Claim 1 previously defines the limitation of “at least two… joint elements”. It is unclear if Applicant is intending to introduce a new joint element within the claim or if they are intending to refer to at least one joint element of the at least two joint elements. For the purpose of this action, Examiner will interpret this limitation as being directed towards at least one joint element of the at least two joint elements and read the claims as “wherein said two rod-shaped web portions of at least one joint element of the at least two joint elements at their end facing toward said carrier element are connected to each other via a fastening portion that is integrally formed with said two rod-shaped web portions, and said at least one joint element of the at least two joint elements is connected to said carrier element via said fastening portion”.
Claim 5 recites the limitation “wherein said web portions of at least one joint element define an angle between them which is between 60⁰ and 120⁰”. Claim 1 previously defines the limitation of “at least two… joint elements”. It is unclear if Applicant is intending to introduce a new joint element within the claim or if they are intending to refer to at least one joint element of the at least two joint elements. For the purpose of this action, Examiner will interpret this limitation as being directed towards at least one joint element of the at least two joint elements 
Claim 8 recites wherein the joint comprises “four joint elements arranged on said carrier element and two support elements arranged on said carrier element, where said four joint elements are provided in pairs and said two support elements are arranged individually at oppositely disposed ends of said carrier element”. Claim 1 previously defines the limitation of “at least two… joint elements”. It is unclear from the claim whether Applicant is intending to introduce four new joint elements within the claim or if they are intending to further define the at least two joint elements as being four joint elements. For the purpose of this action, Examiner will interpret this limitation as being directed towards further defining the at least two joint elements as being four joint elements and read the claim as “wherein the at least two joint elements comprises four joint elements arranged on said carrier element and two support elements arranged on said carrier element, wherein said four joint elements are provided in pairs and said two support elements are arranged individually at oppositely disposed ends of said carrier element”.
Claim 10 recites that the parallel-kinematic adjustment device comprises “six joints; a drive element arranged on each of three joints for individually driving the respective joint; and a common guide platform connected to said three other joints at one of their end portions”. Claim 9 previously defines that the parallel-kinematic adjustment device comprises “at least one joint according to claim 1”. It is unclear from the claim if Applicant is intending to introduce six new joints within the claim, or if they intending to further define the at least one joint as being six now joints. For the purpose of this action, Examiner will interpret the six joints as further defining the at least one joint. Further, Examiner will interpret the three joints that have a drive 
 “The parallel-kinematic adjustment device according to claim 9, comprising:
wherein the at least one joint comprises six joints;
a drive element is arranged on three of the six joints for individually driving the respective joints; and
a common guide platform is connected to the other three of the six joints at one of their end portions”.
In order to maintain consistency with respect to Examiners interpretation of claim 10, Examiner will interpret claim 11 as reading as “wherein said three joints that are connected to said common guide platform are connected with their respective other end portion to an inner holding portion of said platform”.
Claims 14, 15 both recite the limitation “wherein said web portions of at least one joint element define an angle between them which is between 70⁰ and 95⁰”. Claim 1 previously defines the limitation of “at least two… joint elements”. It is unclear if Applicant is intending to introduce a new joint element within the claim or if they are intending to refer to at least one joint element of the at least two joint elements. For the purpose of this action, Examiner will interpret this limitation as being directed towards at least one joint element of the at least two joint elements and read the claim as “wherein said two rod-shaped web portions of at least one joint element of the at least two joint elements define an angle between them which is between 70⁰ and 95⁰”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laservorm GMBH (DE-102014002182A1; hereinafter Laservorm).
Regarding claim 1, Laservorm (Fig. 1-2) discloses a joint (Fig. 1), which has at least three degrees of rotational freedom (based upon the bending of the first, second, third, and fourth joint elements 1a, 2a, 1b, and 2b, respectively), comprising:
a rigid carrier element (9);
at least two elastically deformable joint elements (1a, 2a; see Annotated Fig. 1 below) formed on said carrier element (first and second joint elements are monolithically connected to carrier element as seen in the figures; i.e. they are formed on the carrier element) in an overlapping arrangement (support element 8, seen in Annotated Fig. 2 below, of which the joint elements are connected to, creates an overlapping arrangement of the joint elements), at least in sections, where each of said joint elements includes:
two rod-shaped web portions arranged on said carrier element (see Annotated Fig. 3 below; by virtue of the joint elements being monolithically connected to the carrier element, the rod-shaped web portions are arranged on the carrier element) and extending therefrom which are arranged either converging or diverging relative to each other (it can be seen the two rod-shaped web portions diverge from each other in a direction towards the carrier element); and

wherein the two rod-shaped web portions that are connected to each other of one of the at least two joint elements extend in a common first plane (see Annotated Fig. 4 below), and the two rod-shaped web portions that are connected to each other of an other of the at least two joint elements extend in a second common plane (see Annotated Fig. 4), and the first common plane and the second common plane intersect (it can be seen in Annotated Fig. 4 that the first and second common planes intersect).

    PNG
    media_image1.png
    828
    718
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    837
    521
    media_image2.png
    Greyscale

     Annotated Figure 1				Annotated Figure 2

    PNG
    media_image3.png
    616
    612
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    656
    671
    media_image4.png
    Greyscale

Annotated Figure 3				      Annotated Figure 4
Regarding claim 2, Laservorm discloses wherein said two rod-shaped web portions of one of said at least two joint elements extend at least in sections between said two rod-shaped web portions of an other of said at least two joint elements (see Annotated Fig. 5 below depicting third [1b] and fourth joint [2b] elements, which are opposite and mirroring the first and second joint elements, respectively; it can be seen in the figure that the two rod-shaped web portions of the first joint element extend between the distance between the two rod-shaped web portions of the second and fourth joint elements).

    PNG
    media_image5.png
    633
    715
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 3, Laservorm discloses wherein for each of said at least two joint elements, said contact portion is formed integrally with said two rod-shaped web portions (as seen in the figures).
Regarding claim 4, Laservorm discloses wherein said two rod-shaped web portions of at least one joint element of the at least two joint elements at their end facing toward said carrier element are connected to each other via a fastening portion (see Annotated Fig. 6 below) that is integrally formed with said two rod-shaped web portions (as seen in Annotated Fig. 6), and said at least one joint element of the at least two joint elements is connected to said carrier element via said fastening portion (as seen in Annotated Fig. 6).

    PNG
    media_image6.png
    493
    730
    media_image6.png
    Greyscale

Annotated Figure 6
Regarding claim 6, Laservorm discloses wherein at least one elastically deformable support element (see support element in Annotated Fig. 2; as it can be seen that the support element is monolithically connected to the first joint element 1a, which is referenced as being a spring, see last paragraph of page 7 of the provided translated description, the support element is thereby elastically deformable due to its monolithic connection to the springy first joint element) is arranged on said carrier element (as the support element is monolithically connected with the first joint element, as seen in the figures, which is connected with the carrier element, the support element is thereby arranged on the carrier element).
Regarding claim 7, Laservorm discloses wherein said support element extends between said at least two joint elements in a direction facing away from said carrier element (it can be seen in Annotated Fig. 2 that the support element extends between the first and second joint elements, as well as in a direction of height that faces away from the carrier element).
Regarding claim 8, Laservorm discloses wherein the at least two joint elements comprises four joint elements (first, second, third, and fourth joint elements 1a, 2a, 1b, 2b; see Annotated Fig. 1 and Annotated Fig. 5) arranged on said carrier element (the joint elements are monolithically connected to carrier element as seen in the figures; i.e. they are arranged on the carrier element) and two support elements (see Annotated Fig. 7 below) arranged on said carrier element (as the support elements are monolithically connected with the joint elements, as seen in the figures, which are monolithically connected with the carrier element, the support elements are thereby arranged on the carrier element), wherein said four joint elements are provided in pairs (first and third joint elements, 1a and 1b, are arranged in pairs mirrored opposite one another, second and fourth joint elements, 2a and 2b, are arranged in pairs mirrored opposite one another) and said two support elements are arranged individually at oppositely disposed ends of said carrier element (as seen in Annotated Fig. 7).

    PNG
    media_image7.png
    847
    788
    media_image7.png
    Greyscale

Annotated Figure 7
Regarding claim 12, Laservorm discloses wherein for each of said at least two joint elements, said contact portion is formed integrally with said two rod-shaped portions (as seen in the figures).
Regarding claim 13, Laservorm discloses wherein said two rod-shaped web portions of at least one joint element of the at least two joint elements at their end facing toward said carrier element are connected to each other via a fastening portion (see Annotated Fig. 6) that is integrally formed with said two rod-shaped web portions (as seen in Annotated Fig. 6), and said at least one joint element of the at least two joint elements is connected to said carrier element via said fastening portion (as seen in Annotated Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laservorm.
Regarding claim 5, Laservorm discloses wherein said two rod-shaped web portions of at least one joint element of the at least two joint elements define an angle between them (see Annotated Fig. 8 below), but does not explicitly disclose wherein the angle is between 60⁰ and 120⁰. However, Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an angle between the two rod-shaped web portions), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Laservorm to have the angle between the two rod-shaped web portions be between 60⁰ and 120⁰, as such a modification involves only routine skill in the art, and would serve to assist in having the joint element have the desired dimensions based upon its application.

    PNG
    media_image8.png
    372
    695
    media_image8.png
    Greyscale

Annotated Figure 8
Regarding claim 14, Laservorm discloses wherein said two rod-shaped web portions of at least one joint element of the at least two joint elements define an angle between them (see Annotated Fig. 8), but does not explicitly disclose wherein the angle is between 70⁰ and 95⁰. However, Applicant is reminded that it has been held that where the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Laservorm to have the angle between the two rod-shaped web portions be between 75⁰ and 90⁰, as such a modification involves only routine skill in the art, and would serve to assist in having the joint element have the desired dimensions based upon its application.
Regarding claim 15, Laservorm discloses wherein said two rod-shaped web portions of at least one joint element of the at least two joint elements define an angle between them (see Annotated Fig. 8), but does not explicitly disclose wherein the angle is between 70⁰ and 95⁰. However, Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an angle between the two rod-shaped web portions), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Laservorm to have the angle between the two rod-shaped web portions be between 75⁰ and 90⁰, as such a modification involves only routine skill in the art, and would serve to assist in having the joint element have the desired dimensions based upon its application.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Imoto (US 7,878,665) in view of Laservorm.
Regarding claim 9, Imoto discloses of a parallel-kinematic adjustment device (Fig. 1-21, with focus on embodiment of Fig. 8) comprising:
a fixed base (see Annotated Fig. 9 below);
a platform (comprising 1, 5, 6) that is adjustable relative to said base (drive elements 9 that are arranged on joints 3 are used to change position of the platform; see Col. 6 lines 45-54);
and at least one joint (3; it can be seen there are six joints) arranged between said base and said platform (as seen in the figures).

    PNG
    media_image9.png
    454
    763
    media_image9.png
    Greyscale

Annotated Figure 9
	Imoto does not explicitly disclose wherein the at least one joint is according to claim 1.
	Laservorm (Fig. 1-2) teaches of a similar joint (Fig. 1) according to claim 1 that is used in combination with an optical element (i.e. mirror 15; see third paragraph on page 5 of the provided translated description), such that the optical element is moved via the joint (see third paragraph on page 5 of provided translated description), wherein the joint has at least three degrees of rotational freedom (based upon the bending of the first, second, third, and fourth joint elements 1a, 2a, 1b, and 2b, respectively), and comprises:
a rigid carrier element (9);
at least two elastically deformable joint elements (1a, 2a; see Annotated Fig. 1) formed on said carrier element (first and second joint elements are monolithically connected to carrier element as seen in the figures; i.e. they are formed on the carrier element) in an overlapping 
two rod-shaped web portions arranged on said carrier element (see Annotated Fig. 3; by virtue of the joint elements being monolithically connected to the carrier element, the rod-shaped web portions are arranged on the carrier element) and extending therefrom which are arranged either converging or diverging relative to each other (it can be seen the two rod-shaped web portions diverge from each other in a direction towards the carrier element); and
at their end facing away from said carrier element, a contact portion for connecting the two rod-shaped web portions to each other (see Annotated Fig. 3); and
wherein the two rod-shaped web portions that are connected to each other of one of the at least two joint elements extend in a common first plane (see Annotated Fig. 4), and the two rod-shaped web portions that are connected to each other of an other of the at least two joint elements extend in a second common plane (see Annotated Fig. 4), and the first common plane and the second common plane intersect (it can be seen in Annotated Fig. 4 that the first and second common planes intersect).
	As Imoto discloses that their joints are used in a manner to maneuver an optical element (platform 1 is disclosed as being a mirror, see Col. 3 lines 34-36), Imoto and Laservorm disclose joints that are art recognized structural and functional equivalents for the purpose of maneuvering an optical element. As such, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the joints of Imoto with the joint of Laservorm. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982). By simply arranging the joints of Laservorm to be joined to the fixed bases and holding portions (6 within claim 10.
Regarding claim 10, Imoto, as modified by Laservorm, further discloses wherein the at least one joint comprises six joints (as seen within Fig. 8 of Imoto);
a drive element is arranged on three of the six joints for individually driving the respective joints (drive element 9 is arranged on the joints for driving the joints to change position of the platform; see Col. 6 lines 45-54); and
a common guide platform (4) is connected to the other three of the six joints at one of their end portions (it can be seen in the figures that end portions of the joints are connected to the guide platform by way of being joined to the fixed bases that are joined to the guide platform). 
Regarding claim 11, Imoto, as modified by Laservorm, further discloses wherein said joints connected to said common guide platform are connected with their respective other end portion to an inner holding portion of said platform (it can be seen in the figures that other end portion of the joints are connected to an inner portion of the holding portion 6 of the platform; see Annotated Fig. 10 below).

    PNG
    media_image10.png
    404
    1017
    media_image10.png
    Greyscale

Annotated Figure 10
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678